DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6, 18 and 20 recite “the pair of clips” in line 2 but only one clip is recited in the claim and therefore, there is no antecedent basis for two clips. It is suggested for “the pair of clips” to be replaced with -- the pair of strips --.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucklitzsch                  (US 4,060,872).
As to claim 1, Bucklitzsch discloses a windshield wiper apparatus (See the embodiment of Fig. 4), comprising: an elongate body member (16), the elongate body member having a length with a sealable channel (24) therein that runs along the length (24 is capable of being sealed and is sealed by 12); at least one blade (The triangular lower portion of 16) that protrudes downward along the length of the elongate body member; and a series of holes (14, 18) passing from the sealable channel and through the elongate body member proximate the at least one blade, whereby a fluid passing through the sealable channel is dispensed onto a surface proximate the at least one blade (column 2, lines 3-14).
As to claim 12, wherein the series of holes passes through the elongate body member such that a first group of holes (A left set of holes) is formed to dispense fluid on a first side (A left side) of the at least one blade, while a second group of holes (A right set of holes) is formed to dispense fluid on a second side (A right side) of the at least one blade (See the embodiment of Fig. 1).
As to claim 13, wherein the at least one blade includes two blades (16A-16E) that protrude downward from the top portion along the length of the elongate body member, such that the series of holes is formed to dispense fluid between the two blades (See the embodiment of Fig. 1).
As to claim 14, wherein the sealable channel has a surrounding interior wall (The wall surrounding 12) running along the length of the elongate body member, and wherein one or more grooves (One cylindrical groove is formed by 24) are formed in the surrounding interior wall along the length of the body member to add in the formation of the sealable channel (Fig. 4).
As to claim 15, wherein the elongate body member includes a base portion (A left side portion of 16) with a sleeve portion (A right side portion of 16) extending therefrom, the sleeve portion formed to interlock with the base portion and form the sealable channel therein (The left and right side portions are contacting and engaging each other and therefore, they are interlocked).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bucklitzsch in view of Theckston (US 3,936,901).
As to claim 2, wherein the elongate body member includes first and second opposing parts (The upper left and right portions of 16 which surround 12) formed along the length, each of the first and second opposing parts having a bottom portion and a sealable top portion (The portion which is sealed by 12 or the portion which is sealed by 28).
Bucklitzsch does not include wherein the bottom portions of the first and second opposing parts are hingedly connected with one another, such that the sealable channel is formed when the sealable top portions of the first and second opposing parts are connected with one another.
Theckston includes a windshield wiper apparatus comprising an elongate body member made of rubber (column 4, lines 13-17).
It would have been obvious to have modified the elongate body member of Bucklitzsch to be made of rubber, as taught by Theckston, in order to provide a lightweight and inexpensive material for the elongate body member. This modification provides wherein the bottom portions of the first and second opposing parts are hingedly connected with one another, such that the sealable channel is formed when the sealable top portions of the first and second opposing parts are connected with one another, because a rubber material provides the level of flexibility required to permit the hinged connection between the first and second opposing parts.
As to claim 3, wherein the sealable top portions (The portion which is sealed by 28) of the first and second opposing parts each have exterior surfaces with slots (The portion of 16 which contains 28) formed therein, such that when the sealable top portions of the first and second opposing parts are positioned together, the slots and sealable top portions collectively form a T-shape (Fig. 4).
As to claim 4, further comprising a clip (28), the clip passing through the slots to connect the first and second opposing parts with one another and form the sealable channel within the elongate body member (Fig. 4).
As to claim 10, wherein the sealable top portions of the first and second opposing parts each have opposing sealing surfaces (The C-shaped surfaces of 24), the opposing sealing surfaces being shaped such that when pressed together, a tortious path (The C-shaped surfaces of 24 form a twisted path) is formed between the opposing sealing surfaces (Fig. 4).

s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bucklitzsch in view of Theckston, and further in view of Pruett (US 2,918,689).
As to claim 5, Bucklitzsch does not comprise at least one fitting, and wherein the sealable channel includes opposing ends, with the opposing ends being formed to matingly engage and receive the at least one fitting, such that when the clip connects the first and second opposing parts with one another and forms the sealable channel, the at least one fitting is securely affixed within the sealable channel to form a leakproof seal therebetween.
Pruett comprises at least one fitting (64), and wherein a sealable channel (bore 52) includes opposing ends, with the opposing ends being formed to matingly engage and receive the at least one fitting (Fig. 3).
	It would have been obvious to have modified Bucklitzsch to have at least one fitting, and wherein a sealable channel includes opposing ends, with the opposing ends being formed to matingly engage and receive the at least one fitting (and designed in the manner taught by Pruett), as taught by Pruett, in order to provide an alternative means for attaching the fluid conduit (12) to the elongate body member. This combination provides “when the clip connects the first and second opposing parts with one another and forms the sealable channel, the at least one fitting is securely affixed within the sealable channel to form a leakproof seal therebetween” because the fitting is always securely affixed within the sealable channel regardless of whether or not the clip is currently connecting the first and second opposing parts to each other, and also the fitting would provide a seal between the fitting and the sealable channel.
As to claim 6, wherein the clip includes a pair of rigid strips (The rectangular horizontal portions of 28 which insert into 16) passing through the slots, the pair of clips (strips) being held together with a wiper carriage (The C-shaped portion of 10; Fig. 4).
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bucklitzsch in view of Theckston and Pruett, and further in view of Green (US 3,958,295).
As to claim 8, Bucklitzsch does not include wherein the u-shaped clip includes a length, with a series of slits formed transverse the length to form a flexible spine.
Green comprises a u-shaped clip (16) including a length, with a series of slits (21) formed transverse the length to form a flexible spine (Figs. 4 and 5).
It would have been obvious to have modified the clip of Bucklitzsch to have a series of slits formed transverse the length to form a flexible spine, as taught by Green, in order to optimize the flexibility of the windshield wiper apparatus and the ability of the wiper blade to conform to the curvature of the windshield being wiped.
As to claim 9, wherein the u-shaped clip is formed of a series of separate u-shaped channel segments (The segment between each pair of elements 21) such that the series of separate u-shaped channel segments collectively form a flexible spine (Fig. 4).
Allowable Subject Matter
Claims 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-23 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723